DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
	On page 12 of the amendment, Applicant argued that the combination of Lainema and Kwon fails to teach or suggest “defining a line of pixels extending across a boundary between the first and second blocks” because in Lainema, the line defined in fig. 9b is a line of pixel values rather than actual pixels.
	However, the Examiner respectfully disagrees. Lainema clearly teaches in the Abstract two adjacent blocks of pixels, such as blocks 901 and 903 of figs. 9a-9e.  Therefore, each point in said blocks is considered a pixel that is defined by a value using horizontal and vertical numeral values as shown in figs. 9a-9b.  Hence, the line of pixel values of fig. 9b, that is extending across a boundary (i.e. 905) between the first and second blocks (i.e. blocks 901 and 903), is a line of pixels that is defined by their values, which meets the limitation “defining a line of pixels”.  Thus, Lainema teaches the limitation “defining a line of pixels extending across a boundary between the first and second blocks.”  
	On page 12 of the amendment, Applicant argued that the combination of Lainema and Kwon fails to teach or suggest "calculating filtered pixel values using interpolation based on the first reference value and the third reference value for pixels in the line between the first pixel and the fourth pixel, and calculating filtered pixel values using interpolation based on the second reference value and the third reference value for pixels in the line between the second pixel and the third pixel."
However, the Examiner respectfully disagrees. Page 27 of the specification of the instant application, as-originally filed, defines the first pixel as (p7), second pixel as (q7), third pixel as (p0), and the fourth pixel as (q0) (see also figs. 2-4 regarding the placement of the pixels). Kwon clearly teaches calculating filtered pixel values (such as v’7 or v’8 in paragraph 0124) using interpolation (such as the interpolated pixel values a, b or c as taught in paragraphs 0124-0125 and depicted in fig. 29) based on the first reference value (v’8 is based on v9 value as taught in paragraphs 0124-0125) and the third reference value (v’7 is based on b as taught in paragraphs 0124-0125) for pixels in the line between the first pixel and the fourth pixel (v’7 and v’8 are filtered pixel values for pixels between v9 and v7 as shown in fig. 29), and calculating filtered pixel values (such as v’7 or v’8 in paragraph 0124) using interpolation (such as the interpolated pixel values a, b or c as taught in paragraphs 0124-0125 and depicted in fig. 29) based on the second reference value (v’7 is based v6 value as taught in paragraphs 0124-0125) and the third reference value (v’7 is based on b as taught in paragraphs 0124-0125) for pixels in the line between the second pixel and the third pixel (v’7 and v’8 are filtered pixel values for pixels between v6 and v8), wherein the pixels v8 and v7 have similar positions (closest to the boundary) as pixels p0 and q0 of the instant application, pixels v9 and v6 have similar positions (farther from the boundary) as pixels p7 and q7 of the instant application, and b pixel has similar position as the third reference value (on the boundary). 


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 41-45, 48-51 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al. (US 2011/0170609) cited in IDS, hereinafter “Lainema” in view of Kwon et al. (US 2005/0243911) hereinafter “Kwon”.
As per claim 41, Lainema discloses a method of decoding an encoded video sequence including a plurality of images, with each image of the plurality of images including a plurality of blocks (fig. 6, decoder), the method comprising: 
providing first and second blocks of an image of the encoded video sequence, wherein the first and second blocks are adjacent blocks of the image (paragraph 0167, current and previously reconstructed neighboring block); 
defining a line of pixels extending across a boundary between the first and second blocks wherein the line of pixels includes a first plurality of pixels of the first block and a second plurality of pixels of the second block (see e.g. fig. 9b); 
calculating a first reference value based on a first pixel from the first plurality of pixels that is most distant from the boundary (fig. 9b, reference pixel 907; paragraph 0147, left most value inside filtering window as first reference value 907); 
calculating a second reference value based on a second pixel from the second plurality of pixels that is most distant from the boundary (fig. 9b, reference pixel 908; paragraph 0147, right most value inside filtering window as first reference value 908); 
calculating filtered pixel values for each pixel of the line of pixels between the first pixel and the second pixel using interpolation based on at least one of the first reference value and the second reference value (figs. 9b, 9d, 9e; paragraph 0147, in some example embodiments, the other pixel values are determined by interpolating from the first reference value to the second reference value), 
generating first and second filtered blocks corresponding to the first and second blocks using the filtered pixel values (paragraph 0167, If both the neighbouring block and the current block has a flat nature, the deblocking processor 393 may select the second filter 395 to perform similar filtering operations to the block boundary than the second filter 392 of the encoder has performed and which was discussed above (blocks 704, 705 and 706). Otherwise, the deblocking processor 393 may select the first filter 396 of the decoder or another filter to perform the deblocking filtering (block 703)); and 
generating a decoded video sequence including a decoded image based on the first and second filtered blocks (output of decoder in fig. 6).
However, Lainema does not explicitly disclose calculating a third reference value based on a third pixel and a fourth pixel from the line of pixels, wherein the third pixel is in the line between the first pixel and the fourth pixel, and wherein the fourth pixel is in the line between the third pixel and the second pixel, wherein the third pixel and the fourth pixel are closest to the boundary and wherein the third reference value is on the boundary; 
 wherein calculating the filtered pixel values comprises calculating filtered pixel values using interpolation based on the first reference value and the third reference value for pixels in the line between the first pixel and the fourth pixel, and calculating filtered pixel values using interpolation based on the second reference value and the third reference value for pixels in the line between the second pixel and the third pixel; 
In the same field of endeavor, Kwon discloses calculating a third reference value based on a third pixel and a fourth pixel from the line of pixels (fig. 29, b= (V7+V8)/2), wherein the third pixel is in the line between the first pixel and the fourth pixel, and wherein the fourth pixel is in the line between the third pixel and the second pixel, wherein the third pixel and the fourth pixel are closest to the boundary and wherein the third reference value is on the boundary (as shown in fig. 29); 
 wherein calculating the filtered pixel values comprises calculating filtered pixel values using interpolation based on the first reference value and the third reference value for pixels in the line between the first pixel and the fourth pixel, and calculating filtered pixel values using interpolation based on the second reference value and the third reference value for pixels in the line between the second pixel and the third pixel (paragraphs 0124-0125); 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teaching of Lainema in view of Kwon, by using interpolation process between two sample values that are closest to the boundary, so that a good threshold selection, which uses linear functions of several parameters including interpolation values, to determine the proper threshold values that control filtering strength and make filtering decisions (Kwon; paragraph 0126). 
As per claim 42, Kwon discloses wherein calculating the third reference value comprises calculating the third reference value as an average based on a value of the third pixel and a value of the fourth pixel (fig. 29, b= (V7+V8)/2).
As per claim 43, Kwon discloses calculating the first reference value as an average based on a value of the first pixel and a value of a pixel of the line adjacent the first pixel (fig. 29, a= (V6+V7)/2), and calculating the second reference value as an average based on a value of the second pixel and a value of a pixel of the line adjacent the second pixel (fig. 29, c= (V8+V9)/2).  The same motivation of claim 41 is applied to claim 43.
As per claim 44, Lainema discloses wherein the first and second pluralities of pixels include an equal number of pixels (paragraph 0146, The number of pixels affected in the blocks may be the same, or more pixels from the neighbouring block than the current block may be affected, or more pixels from the current block than the neighbouring block may be affected).
As per claim 45, Lainema discloses wherein the first and second pluralities of pixels include different numbers of pixels (paragraph 0146, The number of pixels affected in the blocks may be the same, or more pixels from the neighbouring block than the current block may be affected, or more pixels from the current block than the neighbouring block may be affected).
As per claim 48, the claim teaches an encoding method that is opposite to the decoding method of claim 41.  Lainema discloses that the encoding method is opposite to the decoding method (paragraph 0139); therefore, arguments analogous to those applied for claim 41 are applicable for claim 48.  In addition, Lainema teaches receiving the video sequence including the plurality of images (see figs. 4a-4b).
As per claims 49-51, arguments analogous to those applied for claims 42 and 44-45 are applicable for claims 49-51. 
As per claims 54-55, arguments analogous to those applied for claims 41-42 are applicable for claims 54-55. In addition, Lainema teaches an electronic device adapted to decode an encoded video sequence (decoder of fig. 6) comprising a processor and memory coupled with the processor, wherein the memory includes instructions so that the instructions are executed by the processor for implementing the claimed decoding method (paragraph 0033 and 0058).
As per claims 56-57, the claims teach an encoding device using the encoding method of claims 48-49, which is opposite to the decoding method of claims 41-42.  Lainema discloses that the encoding method is opposite to the decoding method (paragraph 0139); therefore, arguments analogous to those applied for claims 41-42 are applicable for claims 48-49. In addition, Lainema teaches an electronic device adapted to encode a video sequence (encoder of figs. 4a-4b) comprising a processor and memory coupled with the processor, wherein the memory includes instructions so that the instructions are executed by the processor for implementing the claimed decoding method (paragraph 0033 and 0058).

7.	Claims 46-47 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al. (US 2011/0170609) in view of Kwon et al. (US 2005/0243911) in further view of YE et al. (CA 2719540) hereinafter “YE”.
As per claim 46, arguments analogous to those applied for claims 41 and 43 are applicable for claim 46.
However, Lainema or Kwon do not explicitly disclose refP=(p5+p4+1)>>1, refQ=(q5+q4+1)>>1 and refMiddle=(p4+p3+2*(p2+p1+p0+q0+q1+q2)+q3+q4)+8)>>4 and wherein the filtered values are calculated as:
p(x)=(fInt(x)*refMiddle+(64−fInt(x))*refP+32)>>6
q(x)=(fInt(x)*refMiddle+(64−fInt(x))*refQ+32)>>6 wherein fInt(0) is equal to 58, fInt(1) is equal to 45, fInt(2) is equal to 32, fInt(3) is equal to 19 and fInt(4) is equal to 6, p(x) is a filtered version of px and q(x) is a filtered version of qx, where x ranges from 0 to 4.
In the same field of endeavor, YE discloses an interpolation filter using fixed-point implementation by multiplying the filter coefficients with a normalization factor and rounding the result to have integer filter coefficients for generating filtered pixel values, such as p(x) and q(x) (see paragraphs 0083, 0086, 0093-0096).  
Although the exact formulas are not explicitly taught by YE; however, it would have been obvious for one having skill in the art before the effective filing date of the invention to generate the formulas above when applying fixed-point process of YE by the interpolation filter of Lainema and Kwon.  The use of fixed-point precision in the filter coefficient ensures that implementations across different platforms will not have drifts (YE; paragraph 0086). 
As per claims 47 and 52-53, arguments analogous to those applied for claim 46 are applicable for claims 47 and 52-53.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482